Keith Y. Boyd, OSB #760701
keith@boydlegal.net
The Law Offices of Keith Y. Boyd
724 S. Central Ave., Suite 106
Medford, OR 97501
Telephone: (541) 973-2422
Facsimile: (541) 973-2426
       Of Attorneys for Petitioning Creditors


                             UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

 In re:                                                Case No. 19-61936-tmr7

 Richard Larry Lacey,                                 RESPONSE BY PETITIONING
                                                      CREDITORS TO RENEWED MOTION TO
                           Debtor.                    DISMISS

          Hwa Mei Keller and Susan Castro, as Personal Representative of the Estate of David

Saunders, hereafter described as “Petitioning Creditors”, hereby respond and object to the

alleged debtor’s Renewed Motion to Dismiss [Doc 12] (the Motion).

                                     POINTS AND AUTHORITIES

          The Motion alleges that the alleged debtor has 12 or more creditors. Therefore, under

Section 303 of the Bankruptcy Code, the two Petitioners in this case are not enough to warrant

the entry of an order for relief.

          Petitioning Creditors allege that the alleged debtor has fewer than 12 creditors,

notwithstanding the FRBP 1003(b) Statement filed by the alleged debtor (Doc 5). An

evidentiary hearing will be necessary to resolve this factual dispute.

          Petitioning Creditors also assert that by the time the Motion is set for hearing, at least one

additional Petitioning Creditor will have joined in this case, thereby bringing the total number of

Petitioning Creditors to 3, as required if the alleged debtor has 12 or more creditors. Once filed,

this Motion should be denied and the alleged debtor will be required to file his Answer to the


RESPONSE BY PETITIONING CREDITORS TO RENEWED MOTION TO DISMISS
- Page 1 of 2

                         Case 19-61936-tmr7         Doc 19     Filed 09/19/19
Involuntary Petition. If no Answer is filed within the time allowed, an Order for Relief will be

entered and trustee appointed.

       A preliminary hearing on the Motion is scheduled for October 1, 2019 at 2:00 pm. At

this hearing Petitioning Creditors intend to reiterate the points raised in this response and ask the

court to set an evidentiary hearing.

       WHEREFORE, Petitioning Creditors request an evidentiary hearing on the Motion.

       DATED this 19th day of September, 2019.

                                              THE LAW OFFICES OF KEITH Y. BOYD

                                              By:     /s/ Keith Y. Boyd
                                                      Keith Y. Boyd, OSB #760701
                                                            Of Attorneys for Petitioning Creditors




RESPONSE BY PETITIONING CREDITORS TO RENEWED MOTION TO DISMISS
- Page 2 of 2

                       Case 19-61936-tmr7         Doc 19     Filed 09/19/19
                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 19, 2019, I served the following RESPONSE BY
PETITIONING CREDITORS TO RENEWED MOTION TO DISMISS by depositing in the United
States mail at Springfield, Oregon full and complete copies thereof, by first class mail, postage
prepaid, or email transmission where indicated, addressed to the following:

       None

       I hereby certify that on September 19, 2019, I determined from the United States Bankruptcy
Court electronic case filing system that the following parties will be served electronically via ECF:

       KEITH Y BOYD ecf@boydlegal.net, arnold@boydlegal.net
       LOUIS L. KURTZ tammy@llkpc.com
       TODD TRIERWEILER orecf@bankruptcylawctr.com, orecf@whiz.to
       US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov

                                              THE LAW OFFICES OF KEITH Y. BOYD


                                              By:    /s/ Melissa A. Arnold
                                                     Melissa A. Arnold, ACP
                                                     Paralegal




CERTIFICATE OF SERVICE - Page 1 of 1

                       Case 19-61936-tmr7        Doc 19     Filed 09/19/19
